16DETAILED ACTION
Acknowledgements
The amendment filed 01/21/2022 is acknowledged.
Claims 1, 3, 5 and 7 are pending.
Claims 1, 3, 5 and 7 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment/Arguments
Claim 1 is amended.

Regarding applicant’s arguments on Claim Rejections - 35 U.S. C. § 112(b), the arguments have been fully considered.  Examiner respectfully disagrees.
With respect to Unclear Scope, the claim 1 is a method that is performed by computers.  For example, claim 1 recites “a1.	creating an electronic record…by an Electronic Identification Verification System; a2.	storing the electronic record …by the electronic Identification Verification System,…;” However, claim 1 also recites “g. determining by the second individual whether or not the first individual…”.  This renders the claim indefinite because it is unclear the claim is directed to the computers performing method steps or the second individual (human) is performing the method step.
With respect to Unclear, claim 3 recites “The method for verifying of claim 1 wherein step c. comprises receiving the digital Identification Token by a wireless beacon …and step d. comprises electronically forwarding the digital Identification Token by the wireless beacon…” However, claim 1 step c and step d recite “receiving the Identification Token…” and “electronically transmitting the Identification Token…” respectively.  Note, claim 1 step c and d receiving and transmitting the identification Token while claim 3 recites receiving and forwarding the digital Identification Token. Therefore, this renders claim 3 indefinite because It is unclear whether the digital Identification Token recited in the claim 3 is the Identification token recited in the claim 1.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Insufficient Antecedent Basis
Claim 1 recites the limitation “c.  receiving the Identification Token by the second electronic device;” in line 20 of claim 1.
Claims 3, 5 and 7 are also rejected as each depends from claim 1.
	
	
Unclear Scope
Claim 1 is a method that is performed by computers.  For example, claim 1 recites “a1.	creating an electronic record…by an Electronic Identification Verification System; a2.	storing the electronic record …by the electronic Identification Verification System,…;” However, claim 1 also recites “g. determining by the second individual whether or not the first individual…”.  This renders the claim indefinite because it is unclear the claim is directed to the computers performing method steps or the second individual (human) is performing the method step.  “An essential purpose of patent examination is 
Claims 3 and 5 are also rejected as each depends from claim 1.

Unclear
Claim 3 recites “The method for verifying of claim 1 wherein step c. comprises receiving the digital Identification Token by a wireless beacon… and step d. comprises electronically forwarding the digital Identification Token by the wireless beacon…” However, claim 1 step c and step d recite “receiving the Identification Token…” and “electronically transmitting the Identification Token…” respectively.  Note, claim 1 step c and d receiving and transmitting the identification Token while claim 3 recites receiving and forwarding the digital Identification Token. This renders claim 3 indefinite because It is unclear whether the digital Identification Token in the claim 3 is the Identification token in the claim 1.


Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5 and 7 are rejected under 35 U.S.C. 102 as being anticipated by International Application Publication WO2015/135026A1 (“Arber”).

Regarding claim 1, Arber teaches: 
a1. 	creating an electronic record of a first individual’s verification information by an Electronic Identification Verification System; (page 1 ln 34 – page 2 ln 6; claim 11)

a3.	running a first Electronic Identification Verification System Application by a first electronic device associated with the first individual; (Fig. 2; page 11 ln 18-26, page 12 ln 12-14)
a4. 	receiving a digital Identification Token representing a unique identifier for the first individual by the first electronic device electronically sent by the first Electronic Identification Verification System Application; (page 2 ln 7-9, page 11 ln 18-26; claim 11)
a5.	storing the received digital Identification Token in an electronic database of the first electronic device; (page 2 ln 7-9; claim 11)
b.	running a second Electronic Identification Verification System Application by a second electronic device associated with the second individual; (Figure 6 item 32; page 8 ln 16-17, page 15 ln 22-25).
b1. 	digitally transmitting the digital Identification Token by the first electronic device to the second electronic device; (page 2 ln 28-29)
c.	receiving the Identification Token for a first individual by the second electronic device; (page 9 ln 29-32).
d.	electronically transmitting the received Identification Token by the second electronic device to a remotely located Electronic Identification Verification System; (page 5 ln 7-11, claim 11). 
e.	electronically searching for an electronic record stored within an Electronic Identification Verification System Database that matches the received Identification Token by the Electronic Identification Verification System; (page 17 ln 12-22)
f.	electronically receiving verification information associated with the matching Identification Token by the second electronic device; and (page 2 ln 10-15, page 18 ln 11-17, claim 11)
g.	determining by the second individual whether or not the first individual and a person associated with the received verification information are the same. (page 18 ln 11-17, claim 11)

Regarding claim 5, Arber teaches: 
wherein the first individual is a service provider and the second individual is an end user/customer for a company or business associated with the service provider. (page 9 ln 4-10)

Regarding claim 7, Arber teaches: 
the step of electronically transmitting the verification information associated with a matching Identification Token by the Electronic Identification Verification System to the second electronic device. (Figure 7 item 46; abs; page 18 ln 11- 22).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over International Application Publication WO2015/135026A1 (“Arber”) in view of US Application Publication US20160048796A1 (“Todasco”).

Regarding claim 3, Arber teaches:
wherein step c. comprises receiving the digital Identification Token by the second electronic device and step d. comprises electronically forwarding the digital Identification Token to the Electronic Identification Verification System. (claim 5, page 17 ln 12-14).
Arber does not teach:
a wireless beacon 
However, Todasco teaches:
a wireless beacon (abs, paras 0011, 0023).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the Identity Verification System and Method of Arber by adding the feature of utilizing wireless beacon for data transmitting in accordance with the teaching of Todasco. This modification enhances the communications among the devices.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is (571)272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                    /ZESHAN QAYYUM/Primary Examiner, Art Unit 3685